 1

 2
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 3
                                                                  Oct 11, 2018
 4                                                                    SEAN F. MCAVOY, CLERK



 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7    LAWRENCE Q.,
                                                    NO: 1:18-CV-3053-FVS
 8                                  Plaintiff,
                                                    ORDER GRANTING STIPULATED
 9          v.                                      MOTION TO REMAND

10    COMMISSIONER OF SOCIAL
      SECURITY,
11
                                    Defendant.
12

13         BEFORE THE COURT is the Defendant’s Stipulated Motion to Remand,

14   ECF No. 19. Based on the stipulation of the parties, the Court finds good cause to

15   grant the motion. Accordingly, IT IS HEREBY ORDERED:

16         1. Defendant’s Stipulated Motion to Remand, ECF No. 19, is GRANTED.

17         2. This case is REVERSED and REMANDED for further administrative

18               proceedings including a de novo hearing pursuant to sentence four of 42

19               U.S.C. § 405(g).

20         3. On remand, the Appeals Council will remand the case to an administrative

21               law judge (ALJ), who shall update the medical records, hold a hearing, and

                 issue a new decision.
     ORDER GRANTING STIPULATED MOTION TO REMAND ~ 1
 1         4. The ALJ shall also:

 2         • Reevaluate and consider the severity of Plaintiff’s hip and mental

 3            impairments;

 4         • Reconsider the opinion evidence of record;

 5         • Evaluate Plaintiff’s symptoms pursuant to Social Security Ruling (SSR)

 6            16-3p;

 7         • Reevaluate Plaintiff’s residual functional capacity pursuant to SSR 96-8p;
 8         • If needed and available, obtain medical and/or vocational expert evidence;
 9         • Reevaluate steps four and five of the sequential evaluation process and
10            consider that evidence pursuant to SSR 00-4p.
11         5. Upon proper presentation, this Court will consider Plaintiff’s application
12            for costs, expenses, and reasonable attorney’s fees under the Equal
13            Access to Justice Act, 28 U.S.C. § 2412(a), (d).
14         6. Plaintiff’s Motion for Summary Judgment (ECF No. 12) and the hearing
15            and remaining briefing schedule are vacated as moot.
16         IT IS SO ORDERED. The District Court Clerk is directed to enter this
17   Order and provide copies to counsel. Judgment shall be entered for Plaintiff and the
18   file shall be CLOSED.
19         DATED October 11, 2018.
20                                             s/ Rosanna Malouf Peterson
                                            ROSANNA MALOUF PETERSON
21                                             United States District Judge


     ORDER GRANTING STIPULATED MOTION TO REMAND ~ 2
